DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed January 26th, 2022. Claims 1-3, 5-9, and 11-20 have been amended. Claims 4 and 10 have been canceled. Claims 1-3, 5-9, and 11-20 are pending and examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed January 26th, 2022 with respect to the previous claim objections have been fully considered and are rendered moot by the present amendments. 
Applicant’s arguments and amendments filed January 26th, 2022 with respect to the previous 35 U.S.C. 112(b) rejections have been fully considered and are rendered moot by the present amendments.
Applicant’s arguments and amendments filed January 26th, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered.
With respect to the previous rejection under 35 U.S.C. 103 of claim 1, Applicant argues the cited art of record Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, Busse et al., DE 19923484 A1, hereinafter referred to as Tanaka, Hirao, and Busse, respectively, fails to explicitly disclose all of the features of claim 1, as presently amended, specifically, the claimed equations and variables associated with determining the position, elevation, and time to reach a slope or depression on a road surface for calculating a reference current of a shock absorber.
See at least Pg. 3, ¶13 and Pg. 4 ¶1-4 of Tanaka). The feature of using a trigonometric relationship between the set angle of an ultrasonic sensor and a distance measured by the ultrasonic sensor to derive an elevation of a slope or depression on the ground surface would be obvious because obtaining the vertical components of two vectors using a trigonometric relationship and comparing the two vertical components to derive a depth or height is a conventional trigonometric calculation. Additionally, the feature of calculating the distance between a slope or depression on the ground surface and the ultrasonic sensor using the propagation velocity and the travel time of the ultrasonic wave to reach the slope or depression would be obvious because it is well known that the velocity of an object, in this instance a wave, multiplied by the time that the object travels yields the distance that the object has traveled (i.e. distance from ultrasonic sensor to the slope or depression). Furthermore, various aspects of the control of Tanaka are time-dependent, specifically, controlling the shock absorbers of a moving vehicle such that the effect of the damper adjustment coincides with the time of impact with a previously detected road surface elevation (See at least Abstract and Pg. 5, ¶11 of Tanaka). 
Examiner notes that the same rationale applies to independent claims 6 and 13 because the claims recite similar subject matter to claim 1.

With respect to the previous rejection under 35 U.S.C. 103 of claim 3, Applicant argues the cited art of record Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, Busse et al., DE 19923484 A1, and Xiao, CN 105818634 A, hereinafter referred to as Tanaka, Busse, Hirao, and Xiao respectively, fails to explicitly disclose all of the features of claim 3, as presently amended, specifically, the claimed two voltage pulse signals one of which is a forward voltage pulse signal, and the other is reverse voltage pulse signal, the two voltage pulse signals are respectively input from two different bridge arms on the H-bridge module, the two voltage pulse signals have the same pulse width, the same signal period, the same amplitude, and opposite voltage directions.
Examiner respectfully disagrees. It would have been obvious to modify the above combination of references to include the feature of outputting two opposing voltage pulse signals from two different arms of the H-bridge because it is well known in the art that the two arms of an H-bridge are ordinarily used for outputting voltage pulse signals of opposing voltage directions, which are typically used in applications for inducing a forward or a reverse direction of a motor, solenoid, or the like. Applicant seems to merely be reciting the functionality of an H-bridge. Furthermore, applying a forward and reverse control of a shock absorber for expanding and contracting a shock absorber is ordinarily required in the application of a shock absorber installed on a vehicle.
Examiner notes that the same rationale applied to claims 8 and 15 because the claims recite similar subject matter to claim 3.

Claim Objections
Claims 5, 8, 11-12, 15, 17-18, and 20 are objected to because of the following informalities:  cancelled claim language should be striked through rather than placed on double brackets (i.e. [[ ]]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., DE 4119494 C2, in view of Hirao et al., DE 102014218760 A1, and in view of Busse et al., DE 19923484 A1, hereinafter referred to as Tanaka, Hirao, and Busse respectively.
As to claim 1, Tanaka discloses a method for controlling an active suspension, comprising (a suspension control system – See at least Pg. 2, ¶1; an active suspension – See at least Pg. 2, ¶12):
controlling an ultrasonic sensor (1) to excite an ultrasonic wave according to a set angle, and receiving an echo signal transmitted by the ultrasonic sensor (1) (ultrasonic sensor which is mounted on the front of the vehicle in such a way that it points forward and obliquely downward – See at least Pg. 4, ¶1);
receiving a vehicle wheel acceleration signal transmitted by a vehicle wheel acceleration sensor (3) (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13);
calculating a reference current I of a shock absorber (6) according to the echo signal transmitted by the ultrasonic sensor (1), calculating a target current I’ of the shock absorber (6) according to the controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal, i.e. echo signal, of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber, to a specific value – See at least Pg. 4, ¶3; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2; the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor i.e. regulating the input current – See at least Pg. 4, ¶2); and 
wherein the reference current I is calculated according to the following formula:
I=h*|H|/t;
wherein h is a height of a vehicle body, |H| is the absolute value of H, t is a time needed by a vehicle wheel to reach a depression or a slope in front of the vehicle wheel (the controller emits a control signal [i.e. reference current I] when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a height sensor for detecting height of the chassis [i.e. h] – See at least Pg. 3, ¶13; detecting an elevation or the like [i.e. |H|] on a road surface in front of the vehicle  –  See at least Pg. 3, ¶13; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation [i.e. t] – See at least Pg. 4, ¶8).

Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose wherein the set angle changes continuously. However, Busse teaches wherein the set angle changes continuously (a planar phased array, i.e. a phased array necessarily includes electronically steering sensor patterns, i.e. continuously changing the set angle via phase shifts – See at least Pg. 4, ¶7).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches a suspension control system for a motor vehicle that uses a phased array antenna to determine the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the feature of wherein the set angle changes continuously, as taught by Busse, to improve sensor operation and detection.

The combination of Tanaka, Hirao, and Busse fails to explicitly disclose wherein the reference current I is calculated according to the following formula:
H=S2*cos(β)-S1*cos(α);
S1=Vc*T1/2, S2=Vc*T2/2; 
wherein K1 is a set coefficient, 0<K1 *h/t<20, Vc is a propagation velocity of the ultrasonic wave, T1 is a time needed by receiving the echo signal after exciting the ultrasonic wave corresponding to a previous moment in adjacent two moments, T2 is a time needed by receiving the echo signal after exciting the ultrasonic wave corresponding to a latter moment in the adjacent two moments, α is a set angle corresponding to exciting the echo signal at the previous moment, and β is a set angle corresponding to exciting the echo signal at the latter moment;
when β<α, t=(S1*sin(α)+S’)/V, and when β>α, t=(S2*sin(β)+S’)/V, wherein S’ is a distance between projections of the vehicle wheel and the ultrasonic sensor 1 on a ground; and
when β<α and H>0, there is a slope ahead and a height of the slope is H; when β<α and H<0, there is a depression ahead and a depth of the depression is -H; when β>α and H>0, there is a depression ahead, and a depth of the depression is H; and when β>α and H<0, there is a slope ahead, and a height of the slope is -H.
See at least Abstract and Pg. 5, ¶11 of Tanaka). 

As to claim 2, Tanaka discloses calculating, according to the echo signal, a depth of a depression or a height of a slope in front of a vehicle wheel in a driving direction of a vehicle, and then calculating the reference current I according to the depth of the depression or the height of the slope in front of the vehicle wheel and time t needed by the vehicle wheel to reach the depression or the slope in front of the vehicle wheel (a look-ahead sensor for detecting an elevation or the like on a road surface in front of the vehicle, which sensor outputs a signal corresponding to the size of the elevation or the like – See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation – See at least Pg. 4, ¶8); and
calculating the target current I' of the shock absorber (6) according to the vehicle wheel acceleration signal, and regulating the input current of the shock absorber (6) according to the reference current I and the target current I' comprises (the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes calculating a target value to correct a control signal  – See at least Pg. 4, ¶2; the necessary electric current is supplied to the control valve 17 in accordance with the output signal of the acceleration sensor 31, i.e. regulate the input current of the shock absorber – See at least Pg. 4, ¶2; a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3): 
obtaining a vehicle wheel acceleration according to the vehicle wheel acceleration signal, calculating the target current I’ according to the vehicle wheel acceleration, and using a PI control algorithm to regulate the input current of the shock absorber (6) according to the target current I' and the reference current I, so as to regulate damping of the shock absorber (6) (a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes calculating a target value to correct a control signal  – See at least Pg. 4, ¶2; PID control i.e. PID control necessarily includes using a PI control algorithm – See at least Pg. 4, ¶2; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. regulate damping of the shock absorber – See at least Pg. 4, ¶3; the necessary electric current is supplied to the control valve 17 in accordance with the output signal of the acceleration sensor 31 i.e. regulate the input current of the shock absorber – See at least Pg. 4, ¶2).

Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the feature of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

Claims 3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, and Busse et al., DE 19923484 A1, as applied to claims 2 and 4 above, and further in view of Xiao, CN 105818634 A, hereinafter referred to as Tanaka, Busse, Hirao, and Xiao respectively.
As to claim 3, Tanaka discloses calculating a current error according to the target current I’ and a control current output to the shock absorber (6), using the PI control algorithm according to the current error and the reference current I (the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor 31, etc., and the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes a PI algorithm and calculating control error based on a target value, i.e. target current, and feedback of a control value, i.e. control current – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3).

Tanaka fails to explicitly disclose obtaining a duty ratio, outputting at least one pulse signal to an H-bridge module (5) according to the duty ratio to control the H-bridge module (5) to generate a corresponding control current, and transporting the control current to the shock absorber (6). However, Xiao teaches to obtaining a duty ratio, outputting at least one pulse signal to an H-bridge module (5) according to the duty ratio to control the H-bridge module (5) to generate a corresponding control current, and transporting the control current to the shock absorber (6) (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. H bridge outputs calculated duty ratio  – See at least Pg. 5, ¶3; H-bridge driving chip for outputting driving pulse width modulation waveform of four shock absorbers, control damping force – See at least Pg. 2, ¶14).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of obtaining a duty ratio, outputting at least one pulse signal to an H-bridge module (5) according to the duty ratio to control the H-bridge module (5) to generate a corresponding control current, and transporting the control current to the shock absorber (6), as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an electromagnetic valve of a shock absorber and adopt a simple structure that is low in cost, stable in operation, and reliable in performance (See at least Pg. 8, ¶9 of Xiao).

The combination of Tanaka, Hirao, Busse, and Xiao fails to explicitly disclose wherein the at least one pulse signal comprises two voltage pulse signals, one of which is forward voltage pulse signal, and the other is reverse pulse signal, the two voltage pulse signals are respectively input from two different 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, Busse, and Xiao to include the above-mentioned features to operate a shock absorber in such a way that it may expand and contract as ordinarily required in the application of a shock absorber installed on a vehicle. Examiner notes that H-bridges are known to have two arms for outputting identical voltage signals with opposing voltage directions, each voltage direction corresponding to a rotational direction of a motor, solenoid, or the like (i.e. forward and reverse directions).
As to claim 5, Tanaka discloses Kp*(ΔI- ΔI’)+Ki*ΔI+I (subject to PID control, i.e. PID control necessarily includes calculation of proportional and differential error, i.e. Kp*(ΔI- ΔI’) and Ki*ΔI, respectively – See at least Pg. 4, ¶2; controller emits a control signal, i.e. I, in order to open the selector valve – See at least Pg. 4, ¶4);
wherein Kp is a proportionality coefficient, Ki is a differential coefficient, ΔI is the current error of a latter moment in adjacent two moments, ΔI‘ is the current error of a previous moment in adjacent two moments (subject to PID control, i.e. PID control necessarily includes use of proportional gain, i.e. proportionality coefficient Kp, and differential gain, i.e. differential coefficient Ki – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculating control error, i.e. current error, at discrete points in time – See at least Pg. 4, ¶2). 

	Tanaka fails to explicitly disclose wherein the duty ratio is calculated according to the following formula: PWM = . . . + PWM’; 

However, Xiao teaches wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM =  . . . + PWM’ (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3); 
PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, and 1<Kp<50, 0<Ki<0.5, and the duty ratio of an initial moment is 0 (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3; See explanation below).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao teaches a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of wherein the duty ratio is calculated according to the following formula: PWM=Kp*(ΔI- ΔI’)+Ki*ΔI+I+PWM’; PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an electromagnetic valve of a shock absorber and adopt a simple structure that is low in cost, stable in operation, and reliable in performance (See at least Pg. 8, ¶9 of Xiao). Examiner notes that assigning a range of values to proportional and differential coefficients is considered routine and conventional in the art because tuning a PI controller, PID controller, or like requires a range of allowable values for each of the coefficients. Additionally, examiner notes that assigning an initial value of the duty ratio does not play a significant role in the functionality of the system because the initial value of the duty ratio merely reflects that the system operates from an arbitrary starting point. Thus the duty ratio of an initial moment is 0 is not given patentable weight.

As to claim 19, the combination of Tanaka, Hirao, and Busse fails to explicitly disclose acquiring voltage signals of two ends of a resistor which is connected between an PN101653GZQCoutput end of the H-bridge module (5) and the shock absorber (6) in series;
	calculating the control current according to the voltage signals and a resistance value of the resistor.
microprocessor 8 is further used for according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2 – See at least Pg. 6, ¶6; PWM wave from full bridge 1 outputs to electromagnetic valve of front left shock absorber, through the current collecting resistor 2 – See at least Pg. 6, ¶5; Items 1-3, 8, and Vout – Fig. 2);
	calculating the control current according to the voltage signals and a resistance value of the resistor (microprocessor 8 is further used for calculating current flowing through the current collecting resistor 2, i.e. control current of shock absorber, according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2, i.e. according to the voltage and a resistance value of the resistor (Ohm’s law) – See at least Pg. 6, ¶6; Items 2, 8, and Vout1 – Fig. 2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao teaches a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of acquiring voltage signals of two ends of a resistor which is connected between an PN101653GZQCoutput end of the H-bridge module (5) and the shock absorber (6) in series; calculating the control current according to the voltage signals and a resistance value of the resistor, as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an electromagnetic valve of a shock absorber and adopt a simple structure that is low in cost, stable in operation, and reliable in performance (See at least Pg. 8, ¶9 of Xiao).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, and Busse et al., DE 19923484 A1, as applied to claim 1, and further in view of Kubota et al., JP 5503511 B2, hereinafter referred to as Tanaka, Hirao, Busse, and Kubota, respectively.
As to claim 20, Tanaka discloses wherein the target current I’ is calculated (the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal – See at least Pg. 4, ¶2); 
according to the vehicle wheel acceleration (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13).

Tanaka fails to explicitly disclose receiving longitudinal acceleration, and the vehicle body longitudinal acceleration. However, Hirao teaches receiving longitudinal acceleration, and the vehicle the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose the following formula: I’=K2*Vb/(Vb-Vw); 
wherein K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; the Vb and Vw are obtained by performing integration processing. 
However, Kubota teaches the following formula: I’= K2*Vb /(Vb-Vw) (target damping force calculation unit 41 obtains the vertical velocity of the vehicle body, i.e. Vb, multiplying this vertical velocity by the Skyhook damping coefficient, i.e. K2– See at least Pg. 4, ¶6; the difference between the speed of the vehicle body and the speed of the wheel i.e. Vb-Vw – See at least Pg. 5, ¶1); 
skyhook damping coefficient i.e. a scalar coefficient – See at least Pg. 4, ¶6; speed of the vehicle body – See at least Pg. 5, ¶1; speed of the wheel – See at least Pg. 5, ¶1; the target damping force calculation unit obtains the velocity of the vehicle body by integrating the acceleration detected by the acceleration sensor – See at least Pg. 4, ¶6).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Kubota teaches a vehicle suspension device with variable damping control. The suspension device controls the damping force of electromagnetic shock absorbers by calculating a target current based on velocity values derived from acceleration signals of the vehicle wheels and vehicle body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of the following formula: I’=K2*Vb/(Vb-Vw); where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; Vb and Vw are obtained by performing integration processing, as taught by Kubota, in order to alleviate a sudden change in the damping force .

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al., DE 4119494 C2, in view of Hirao et al., DE 102014218760 A1, hereinafter referred to as Tanaka and Hirao, respectively.
As to claim 6, Tanaka discloses a device for controlling an active suspension, comprising: a Micro Control Unit (MCU) (2), and ultrasonic sensor (1), a vehicle wheel acceleration sensor (3) (a suspension control system – See at least Pg. 2, ¶1; an active suspension – See at least Pg. 2, ¶12; controller i.e. interpreted as MCU – See at least Pg. 3, ¶13; ultrasonic sensor – See at least Pg. 4, ¶1; a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13); 
wherein the vehicle wheel acceleration sensor (3) is configured to acquire a vehicle wheel acceleration signal, and transmit the vehicle wheel acceleration signal to the MCU (2) (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13; various sensors, i.e. acceleration sensors, connected to the input of the controller – See at least Pg. 3, ¶13); 
the ultrasonic sensor (1) is set on a vehicle head in front of vehicle wheels, and is configured to excite an ultrasonic wave according to a set angle, and transmit a received echo signal to the MCU (2) (ultrasonic sensor which is mounted on the front of the vehicle in such a way that it points forward and obliquely downward – See at least Pg. 4, ¶1; controller constantly monitors output signal of the look-ahead sensor – See at least Pg.4, ¶4); 
the MCU (2) is electrically connected with a shock absorber (6) which is set between a vehicle wheel and a vehicle body, and is configured to calculate a reference current I of the shock absorber (6)  and the target current I’ (control valve and selector valve are electrically connected to the output of a controller, i.e. valves of shock absorber electrically connected to MCU – See at least Pg. 3, ¶13; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3; suspension unit 12, arranged between a vehicle chassis and a wheel – See at least Pg. 3, ¶8; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal, i.e. echo signal, of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13; the necessary electric current is supplied to the control valve 17 in accordance with the output signal of the acceleration sensor 31, i.e. regulate input current of the shock absorber – See at least Pg. 4, ¶2; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2); and
wherein the reference current I is calculated according to the following formula:
I=h*|H|/t;
wherein h is a height of a vehicle body, |H| is the absolute value of H, t is a time needed by a vehicle wheel to reach a depression or a slope in front of the vehicle wheel (the controller emits a control signal [i.e. reference current I] when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a height sensor for detecting height of the chassis [i.e. h] – See at least Pg. 3, ¶13; detecting an elevation or the like [i.e. |H|] on a road surface in front of the vehicle  –  See at least Pg. 3, ¶13; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation [i.e. t] – See at least Pg. 4, ¶8).


However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose wherein the reference current I is calculated according to the following formula:
H=S2*cos(β)-S1*cos(α);
S1=Vc*T1/2, S2=Vc*T2/2; 
wherein K1 is a set coefficient, 0<K1 *h/t<20, Vc is a propagation velocity of the ultrasonic wave, T1 is a time needed by receiving the echo signal after exciting the ultrasonic wave corresponding to a 
when β<α, t=(S1*sin(α)+S’)/V, and when β>α, t=(S2*sin(β)+S’)/V, wherein S’ is a distance between projections of the vehicle wheel and the ultrasonic sensor 1 on a ground; and
when β<α and H>0, there is a slope ahead and a height of the slope is H; when β<α and H<0, there is a depression ahead and a depth of the depression is -H; when β>α and H>0, there is a depression ahead, and a depth of the depression is H; and when β>α and H<0, there is a slope ahead, and a height of the slope is -H.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the above-mentioned features because calculating a positive or negative height H of a road surface elevation using the difference between two heights derived from a simple trigonometric relationship between the set angle the ultrasonic sensor and the distance from the sensor to a slope or depression on the ground surface is a conventional trigonometric calculation. Additionally, calculating the distances S1 and S2 between the slope or depression and the ultrasonic sensor at different times using the propagation velocity and the travel time of the ultrasonic wave to reach the slope or depression would have been obvious because it is well known that the velocity of an object, in this instance a wave, multiplied by the time that the object has traveled yields the distance that the object has traveled (i.e. distance from ultrasonic sensor to the ground). Furthermore, calculating the time required for the vehicle to reach the slope or depression would necessarily be required in the application of adjusting a shock absorber such that the effect of the damper adjustment coincides with the time of impact with a previously detected road surface elevation (See at least Abstract and Pg. 5, ¶11 of Tanaka).
As to claim 13, Tanaka discloses a system for controlling an active suspension, comprising: 
a device for controlling an active suspension system and a plurality of shock absorbers (6) electrically connected with the device for controlling the active suspension (a suspension control system – See at least Pg. 2, ¶1; an active suspension – See at least Pg. 2, ¶12; such a suspension unit 12 is provided for each wheel i.e. a plurality of shock absorbers – See at least Pg. 3, ¶8; control valve and selector valve are electrically connected to the output of a controller – See at least Pg. 3, ¶13; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit to a specific value – See at least Pg. 4, ¶3);
each of the plurality of shock absorbers (6) is set between a vehicle body and a respective vehicle wheel (a suspension spring 13 and a single-acting hydraulic actuator 14, both of which are arranged between a vehicle chassis 7 and a wheel – See at least Pg. 3, ¶8);
the device for controlling the active suspension comprises: a Micro Control Unit (MCU) (2), an ultrasonic sensor (1), a vehicle wheel acceleration sensor (3) (controller i.e. interpreted as MCU – See at least Pg. 3, ¶13; ultrasonic sensor – See at least Pg. 4, ¶1; a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13); wherein
wherein the vehicle wheel acceleration signal (3) is configured to acquire a vehicle wheel acceleration signal, and transmit the vehicle wheel acceleration signal to the MCU (2) (a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13);
the ultrasonic sensor (1) is set on a vehicle head in front of vehicle wheels, and is configured to excite an ultrasonic wave according to a set angle, and transmit a received echo signal to the MCU (2) (ultrasonic sensor which is mounted on the front of the vehicle in such a way that it points forward and obliquely downward, i.e. ahead of wheels according to a set angle – See at least Pg. 4, ¶1; controller constantly monitors output signal of the look-ahead sensor, i.e. transmit to MCU – See at least Pg.4, ¶4);
control valve and selector valve are electrically connected to the output of a controller, i.e. MCU electrically connected to shock absorbers – See at least Pg. 3, ¶13; arranged between a vehicle chassis 7 and a wheel – See at least Pg. 3, ¶8; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal, i.e. echo signal, of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber, to a specific value – See at least Pg. 4, ¶3; the necessary electric current is supplied to the control valve 17 in accordance with the output signal of the acceleration sensor 31 i.e. regulate input current of shock absorber – See at least Pg. 4, ¶2; a sensor (on each of the wheels) for detecting vertical acceleration –See at least Pg. 3, ¶13; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2); and
wherein the reference current I is calculated according to the following formula:
I=h*|H|/t;
wherein h is a height of a vehicle body, |H| is the absolute value of H, t is a time needed by a vehicle wheel to reach a depression or a slope in front of the vehicle wheel (the controller emits a control signal [i.e. reference current I] when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a height sensor for detecting height of the chassis [i.e. h] – See at least Pg. 3, ¶13; detecting an elevation or the like [i.e. |H|] on a road surface in front of the vehicle  –  See at least Pg. 3, ¶13; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation [i.e. t] – See at least Pg. 4, ¶8).

Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. 
However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the feature of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose wherein the reference current I is calculated according to the following formula:
H=S2*cos(β)-S1*cos(α);

wherein K1 is a set coefficient, 0<K1 *h/t<20, Vc is a propagation velocity of the ultrasonic wave, T1 is a time needed by receiving the echo signal after exciting the ultrasonic wave corresponding to a previous moment in adjacent two moments, T2 is a time needed by receiving the echo signal after exciting the ultrasonic wave corresponding to a latter moment in the adjacent two moments, α is a set angle corresponding to exciting the echo signal at the previous moment, and β is a set angle corresponding to exciting the echo signal at the latter moment;
when β<α, t=(S1*sin(α)+S’)/V, and when β>α, t=(S2*sin(β)+S’)/V, wherein S’ is a distance between projections of the vehicle wheel and the ultrasonic sensor 1 on a ground; and
when β<α and H>0, there is a slope ahead and a height of the slope is H; when β<α and H<0, there is a depression ahead and a depth of the depression is -H; when β>α and H>0, there is a depression ahead, and a depth of the depression is H; and when β>α and H<0, there is a slope ahead, and a height of the slope is -H.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the above-mentioned features because calculating a positive or negative height H of a road surface elevation using the difference between two heights derived from a simple trigonometric relationship between the set angle the ultrasonic sensor and the distance from the sensor to a slope or depression on the ground surface is a conventional trigonometric calculation. Additionally, calculating the distances S1 and S2 between the slope or depression and the ultrasonic sensor at different times using the propagation velocity and the travel time of the ultrasonic wave to reach the slope or depression would have been obvious because it is well known that the velocity of an object, in this instance a wave, multiplied by the time that the object has traveled yields the distance that the object has traveled (i.e. distance from ultrasonic sensor to the ground). Furthermore, calculating the time required for the See at least Abstract and Pg. 5, ¶11 of Tanaka).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka et al., DE 4119494 C2, and Hirao et al., DE 102014218760 A1, as applied to claims 6 and 13 above, and further in view of Busse et al., DE 19923484 A1, hereinafter referred to as Tanaka, Hirao, and Busse, respectively.
As to claim 7, Tanaka discloses wherein the MCU (2) is configured to calculate, according to the echo signal, a depth of a depression or a height of a slope in front of the vehicle wheel in a driving direction of a vehicle, and then calculate the reference current I according to the depth of the depression or the height of the slope in front of the vehicle wheel and time t needed by the vehicle wheel to reach the depression or the slope in front of the vehicle wheel (a look-ahead sensor for detecting an elevation or the like on a road surface in front of the vehicle, which sensor outputs a signal corresponding to the size of the elevation or the like – See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation – See at least Pg. 4, ¶8); 
the MCU (2) is further configured to obtain a vehicle wheel acceleration according to the vehicle wheel acceleration signal, calculate the target current I' according to the vehicle wheel acceleration and use a PI control algorithm to regulate the input current of the shock absorber (6) according to the target current I’ and the reference current I, so as to regulate damping of the shock absorber (6) (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13; the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor i.e. regulate the input current of the shock absorber – See at least Pg. 4, ¶2; PID control i.e. PID control necessarily includes using a PI control algorithm – See at least Pg. 4, ¶2; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. regulate damping of shock absorber – See at least Pg. 4, ¶3); and
the ultrasonic sensor (1) excites the ultrasonic wave (ultrasonic sensor – See at least Pg. 4, ¶1).

Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal 

The combination of Tanaka and Hirao fails to explicitly disclose the MCU (2) is further configured to output a control instruction to the sensor, so as to control the set angle, to change continuously;
sensor is a phased array sensor.
However, Busse teaches the MCU (2) is further configured to output a control instruction to the sensor, so as to control the set angle, to change continuously (a planar phased array, i.e. a phased array necessarily includes electronically steering sensor patterns, i.e. continuously changing the set angle via phase shifts – See at least Pg. 4, ¶7); 
sensor is a phased array sensor (a planar phased array – See at least Pg. 4, ¶7).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on feedback from control signals and the relative speed and time it takes to reach an obstacle or bump.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the features of the 

As to claim 14, Tanaka discloses wherein the MCU (2) is configured to calculate, according to the echo signal, a depth of a depression or a height of a slope in front of the vehicle wheels in a driving direction of a vehicle, and then calculate the reference current I according to the depth of the depression or the height of the slope in front of the vehicle wheels and time t needed by the respective vehicle wheel to reach the depression or the slope in front of the s PN101653GZQCvehicle wheels (a look-ahead sensor for detecting an elevation or the like on a road surface in front of the vehicle, which sensor outputs a signal corresponding to the size of the elevation or the like – See at least Pg. 3, ¶13; controller emits a control signal, i.e. a reference current, in order to open the selector valve only when the output signal of the look-ahead sensor falls within a predetermined range – See at least Pg. 4, ¶4; a time delay between the detection of an elevation or the like and the time when the wheels actually drive over the elevation – See at least Pg. 4, ¶8);
the MCU (2) is further configured to obtain a vehicle wheel acceleration according to the vehicle wheel acceleration signal, calculate the target current I’ according to the vehicle wheel longitudinal acceleration and the vehicle body longitudinal acceleration, and use a PI control algorithm to regulate the input current of the respective shock absorber (6) according to the target current I’ and the reference current I, so as to regulate damping of the respective shock absorber (6) (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13; the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal  – See at least Pg. 4, ¶2; the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor i.e. regulate the input current of shock absorber – See at least Pg. 4, ¶2; PID control i.e. PID control necessarily includes using a PI control algorithm – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3); and
the ultrasonic sensor (1) excites the ultrasonic wave (ultrasonic sensor – See at least Pg. 4, ¶1).

Tanaka fails to explicitly disclose receiving longitudinal acceleration, and vehicle body longitudinal acceleration. However, Hirao teaches receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the feature of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).


the sensor is a phased array sensor. 
However, Busse teaches the MCU (2) is further configured to output a control instruction to the sensor (1), so as to control the set angle to change continuously (a planar phased array, i.e. a phased array necessarily includes electronically steering sensor patterns, i.e. continuously changing the set angle via phase shifts – See at least Pg. 4, ¶7); 
the sensor is a phased array sensor (a planar phased array – See at least Pg. 4, ¶7).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on feedback from control signals and the relative speed and time it takes to reach an obstacle or bump. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the features of the MCU (2) is further configured to output a control instruction to the sensor (1), so as to control the set angle to change continuously; the sensor is a phased array sensor, as taught by Busse, because doing so can offer better driving comfort and improve driving safety (Busse – See at least Pg. 2, ¶1).
Claims 8-9 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, and Busse et al., DE 19923484 A1, as applied to claims 7 and 14 above, and further in view of Xiao et al., CN 105818634 A, hereinafter referred to as Tanaka, Hirao, Busse, and Xiao, respectively.
As to claim 8, Tanaka discloses the MCU (2) is configured to calculate a current error according to the target current I' and the control current, use the PI control algorithm according to the current error and the reference current I (the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor 31, etc., and the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes a PI algorithm and calculating control error based on a target value, i.e. target current, and feedback of a control value, i.e. control current – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3). 

Tanaka fails to explicitly disclose further comprising the H-bridge module (5) is configured to generate a control current according to at least one pulse signal from the MCU (2), and transport the control current to the shock absorber (6), so as to regulate damping of the shock absorber (6); 
obtain a duty ratio, and output at least one pulse signal to the H-bridge module (5) according to the duty ratio. 
However, Xiao teaches further comprising the H-bridge module (5) is configured to generate a corresponding control current according to at least one pulse signal from the MCU (2), and transport the control current to the shock absorber (6), so as to regulate damping of the shock absorber (6) (H-bridge driving chip for outputting driving pulse width modulation waveform of four shock absorbers, control damping force – See at least Pg. 2, ¶14); 
obtain a duty ratio, and output at least one pulse signal to the H-bridge module according to the duty ratio (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. H bridge outputs calculated duty ratio  – See at least Pg. 5, ¶3).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on feedback from control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao teaches a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and can adjust the duty ratio as necessary according acquired voltage readings from a current collecting resistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of the H-bridge module is configured to generate a corresponding control current according to at least one pulse signal from the MCU, and transport the control current to the shock absorber, so as to regulate 

The combination of Tanaka, Hirao, Busse, and Xiao fails to explicitly disclose wherein the at least one pulse signal comprises two voltage pulse signals, one of which is forward voltage pulse signal, and the other is reverse pulse signal, the two voltage pulse signals are respectively input from two different bridge arms on the H-bridge module (5), the two voltage pulse signals have the same pulse width, the same signal period, the same amplitude, and opposite voltage directions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, Busse, and Xiao to include the above-mentioned features to operate a shock absorber in such a way that it may expand and contract as ordinarily required in the application of a shock absorber installed on a vehicle. Examiner notes that H-bridges are known to have two arms for outputting identical voltage signals with opposing voltage directions, each voltage direction corresponding to a rotational direction of a motor, solenoid, or the like (i.e. forward and reverse directions).

As to claim 9, the combination of Tanaka, Hirao, and Busse fails to explicitly disclose further comprising a resistor and a voltage acquisition device; wherein 
the resistor is connected between an output end of the H-bridge module (5) and the shock absorber (6) in series; 

the MCU (2) is further configured to calculate the control current according to the voltage signals and a resistance value of the resistor. 
However, Xiao teaches further comprising a resistor and a voltage acquisition device (two ends of the current collecting resistor 2 are connected to the input end of the operational amplifier 3 i.e. operational amplifier is interpreted as part of voltage acquisition device – See at least Pg. 6, ¶5; Items 2, 3, and Vout1 i.e. Vout1 is interpreted as voltage signal acquired by voltage acquisition device – Fig. 2); wherein
the resistor is connected between an output end of the H-bridge module (5) and the shock absorber (6) in series (PWM wave from full bridge 1 outputs to electromagnetic valve of front left shock absorber, through the current collecting resistor 2 i.e. current collecting resistor interpreted as a part of voltage acquisition device – See at least Pg. 6, ¶5; Items 1 and 2 – Fig. 2);
the voltage acquisition device is connected to two ends of the resistor in parallel, is electrically connected with the MCU (2), and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU (2) (two ends of the current collecting resistor 2 are connected to the input end of the operational amplifier 3, i.e. operational amplifier is interpreted as part of voltage acquisition device – See at least Pg. 6, ¶5; Items 2, 3, and Vout1 i.e. Vout1 is interpreted as voltage signal acquired by voltage acquisition device – Fig. 2; microprocessor 8 is further used for according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2 i.e. electrically connected with MCU – See at least Pg. 6, ¶6; Items 2, 3, 8, and Vout1 – Fig. 2); and
microprocessor 8 is further used for calculating current flowing through the current collecting resistor 2, i.e. control current of shock absorber, according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2, i.e. according to the voltage and a resistance value of the resistor (Ohm’s law) – See at least Pg. 6, ¶6; Items 2, 8, and Vout1 – Fig. 2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao teaches a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and can adjust the duty ratio as necessary according acquired voltage readings from a current collecting resistor.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of the resistor is connected between an output end of the H-bridge module and the shock absorber in 

As to claim 15, Tanaka discloses the MCU (2) is configured to calculate a current error according to the target current I’ and the control current, use the PI control algorithm according to the current error and the reference current I (the necessary electric current is supplied to the control valve in accordance with the output signal of the acceleration sensor 31, etc., and the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes a PI algorithm and calculating control error based on a target value, i.e. target current, and feedback of a control value, i.e. control current – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current, in order to open the selector valve – See at least Pg. 4, ¶4; the controller opens the selector valve and thereby lowers the damping coefficient of the suspension unit, i.e. shock absorber – See at least Pg. 4, ¶3).

	Tanaka fails to explicitly disclose further comprising an H-bridge module (5);
	the H-bridge module (5) is configured to generate a corresponding control current according to at least one pulse signal from the MCU (2), and transport the control current to the respective shock absorber (6), so as to regulate damping of the respective shock absorber (6);

However, Xiao teaches further comprising an H-bridge module (5) (H-bridge driving – See at least Pg. 2, ¶14);
	the H-bridge module (5) is configured to generate a corresponding control current according to at least one pulse signal from the MCU (2), and transport the control current to the respective shock absorber (6), so as to regulate damping of the respective shock absorber (6) (H-bridge driving chip for outputting driving pulse width modulation waveform of four shock absorbers, control damping force – See at least Pg. 2, ¶14);
obtain a duty ratio and output at least one pulse signal to the H-bridge module (5) according to the duty ratio (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. H bridge outputs calculated duty ratio  – See at least Pg. 5, ¶3).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao teaches a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of further comprising an H-bridge module (5); the H-bridge module (5) is configured to generate a corresponding control current according to at least one pulse signal from the MCU (2), and transport the control current to the respective shock absorber (6), so as to regulate damping of the respective shock absorber (6); obtain a duty ratio and output at least one pulse signal to the H-bridge module (5) according to the duty ratio., as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an electromagnetic valve of a shock absorber and adopt a simple structure that is low in cost, stable in operation, and reliable in performance (See at least Pg. 8, ¶9 of Xiao).

The combination of Tanaka, Hirao, Busse, and Xiao fails to explicitly disclose wherein the at least one pulse signal comprises two voltage pulse signals, one of which is forward voltage pulse signal, and the other is reverse pulse signal, the two voltage pulse signals are respectively input from two different bridge arms on the H-bridge module (5), the two voltage pulse signals have the same pulse width, the same signal period, the same amplitude, and opposite voltage directions.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, Busse, and Xiao to include the above-mentioned features to operate a shock absorber in such a way that it may expand and contract as ordinarily required in the application of a shock absorber installed on a vehicle. Examiner notes that H-bridges are known to have two arms for outputting identical voltage signals with opposing 

As to claim 16, the combination of Tanaka, Hirao, and Busse fails to explicitly disclose further comprising a resistor and a voltage acquisition device;
the resistor is serially connected between an output end of the H-bridge module (5) and the respective shock absorber (6);
the voltage acquisition device is connected to two ends of the resistor in parallel, is electrically connected with the MCU (2), and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU (2); and
the MCU (2) is further configured to calculate the control current according to the voltage signals and a resistance value of the resistor.
However, Xiao teaches further comprising a resistor and a voltage acquisition device (two ends of the current collecting resistor 2 are connected to the input end of the operational amplifier 3 i.e. operational amplifier is interpreted as part of voltage acquisition device – See at least Pg. 6, ¶5; Items 2, 3, and Vout1 i.e. Vout1 is interpreted as voltage signal acquired by voltage acquisition device – Fig. 2);
the resistor is serially connected between an output end of the H-bridge module (5) and the respective shock absorber (6) (PWM wave from full bridge 1 outputs to electromagnetic valve of front left shock absorber, through the current collecting resistor 2 i.e. current collecting resistor interpreted as a part of voltage acquisition device – See at least Pg. 6, ¶5; Items 1 and 2 – Fig. 2);
the voltage acquisition device is connected to two ends of the resistor in parallel (), is electrically connected with the MCU (2), and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU (2) (two ends of the current collecting resistor 2 are connected to the input end of the operational amplifier 3 i.e. operational amplifier is interpreted as part of voltage acquisition device – See at least Pg. 6, ¶5; Items 2, 3, 8 and Vout1 i.e. Vout1 is interpreted as voltage signal acquired by voltage acquisition device – Fig. 2; microprocessor 8 is further used for according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2 – See at least Pg. 6, ¶6); and
the MCU (2) is further configured to calculate the control current according to the voltage signals and a resistance value of the resistor (microprocessor 8 is further used for calculating current flowing through the current collecting resistor 2, i.e. control current of shock absorber, according to detected output voltage of the operational amplifier 3 and voltage difference between the two ends of the current collecting resistor 2, i.e. according to the voltage and a resistance value of the resistor (Ohm’s law) – See at least Pg. 6, ¶6; Items 2, 8, and Vout1 – Fig. 2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Busse teaches suspension control system for a motor vehicle that uses a phased array antenna to determine the dimension of obstacles, bumps, and the like in the vehicle’s path of travel. The suspension system adjusts damping effects based on control signals and the relative speed and time it takes to reach an obstacle or bump. Xiao teaches a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Busse to include the features of further comprising a resistor and a voltage acquisition device; the resistor is serially connected between an output end of the H-bridge module (5) and the respective shock absorber (6); the voltage acquisition device is connected to two ends of the resistor in parallel, is electrically connected with the MCU (2), and is configured to acquire voltage signals of the two ends of the resistor, and transmit the voltage signals to the MCU (2); the MCU (2) is further configured to calculate the control current according to the voltage signals and a resistance value of the resistor, as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an electromagnetic valve of a shock absorber and adopt a simple structure that is low in cost, stable in operation, and reliable in performance (See at least Pg. 8, ¶9 of Xiao).

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Tanaka et al., DE 4119494 C2, and Hirao et al., DE 102014218760 A1, as applied to claims 10 and 13 above, further in view of Kubota et al., JP 5503511 B2, hereinafter referred to as Tanaka, Hirao, and Kubota, respectively.
As to claim 11, Tanaka discloses wherein the MCU (2) is configured to calculate the target current I’ (the hydraulic pressure which is supplied to the hydraulic actuator 14 is subject to PID control, i.e. PID control necessarily includes using a target value to correct a control signal – See at least Pg. 4, ¶2);
according to the vehicle wheel acceleration (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13);

However, Hirao discloses receiving longitudinal acceleration, and vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on longitudinal acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations of the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of receiving longitudinal acceleration, and vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose according to the following formula: I’=K2*Vb/(Vb-Vw); 
where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; the Vb and Vw are obtained by performing integration processing.
However, Kubota teaches according to the following formula: I’= K2*Vb/(Vb-Vw) (target damping force calculation unit 41 obtains the vertical velocity of the vehicle body, i.e. Vb, multiplying this vertical velocity by the Skyhook damping coefficient, i.e. K2 – See at least Pg. 4, ¶6; the difference between the speed of the vehicle body and the speed of the wheel, i.e. Vb-Vw – See at least Pg. 5, ¶1); 
where K2 is a scalar coefficient, and 0<K2<30 (skyhook damping coefficient i.e. a scalar coefficient – See at least Pg. 4, ¶6; 0<K2<30 is considered routine and conventional – see explanation below); 
Vb is a velocity of the vehicle body (speed of the vehicle body – See at least Pg. 5, ¶1); 
Vw is a velocity of the vehicle wheel (speed of the wheel – See at least Pg. 5, ¶1); 
Vb and Vw are obtained by performing integration processing (the target damping force calculation unit obtains the velocity of the vehicle body by integrating the acceleration detected by the acceleration sensor – See at least Pg. 4, ¶6).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Kubota teaches a vehicle suspension device with variable damping control. The suspension device controls the damping force of electromagnetic shock absorbers by calculating a target current based on velocity values derived from acceleration signals of the vehicle wheels and vehicle body. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the features of according to the following formula: I’=K2*Vb/(Vb-Vw); where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; Vb and Vw are obtained by 

As to claim 17, Tanaka discloses wherein the MCU (2) is configured to calculate the target current I' (the necessary electric current, i.e. target current, is supplied to the control valve in accordance with the output signal of the acceleration sensor – See at least Pg. 4, ¶2);
according to the vehicle wheel acceleration (a sensor (on each of the wheels) for detecting vertical acceleration – See at least Pg. 3, ¶13);

Tanaka fails to explicitly disclose receiving longitudinal acceleration, and the vehicle body longitudinal acceleration. 
However, Hirao teaches receiving longitudinal acceleration, and the vehicle body longitudinal acceleration (the controller provides the damping force of each shock absorber by resorting to, a longitudinal acceleration – See at least Pg. 4, ¶5; the longitudinal acceleration sensor is for example attached to the body – See at least Pg. 5, ¶2).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka to include the features of longitudinal acceleration, vehicle body longitudinal acceleration, as taught by Hirao, to improve the maneuverability and the stability of the vehicle (See at least Pg. 19, ¶1 of Hirao).

The combination of Tanaka and Hirao fails to explicitly disclose according to the following formula: I’=K2*Vb/(Vb-Vw);
where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; 
Vw is a velocity of the vehicle wheel; the Vb and Vw are obtained by performing integration processing.
However, Kubota teaches according to the following formula: I’=K2*Vb/(Vb-Vw);
where K2 is a scalar coefficient, and 0<K2<30 (target damping force calculation unit 41 obtains the vertical velocity of the vehicle, i.e. Vb, multiplying this vertical velocity by the Skyhook damping coefficient, i.e. K2– See at least Pg. 4, ¶6; the difference between the speed of the vehicle body and the speed of the wheel, i.e. Vb-Vw – See at least Pg. 5, ¶1; skyhook damping coefficient i.e. a scalar coefficient – See at least Pg. 4, ¶6; 0<K2<30 is considered routine and conventional – See explanation below); 
Vb is a velocity of the vehicle body (speed of the vehicle body – See at least Pg. 5, ¶1); 
Vw is a velocity of the vehicle wheel (speed of the wheel – See at least Pg. 5, ¶1); 
the Vb and Vw are obtained by performing integration processing (the target damping force calculation unit obtains the velocity of the vehicle body by integrating the acceleration detected by the acceleration sensor – See at least Pg. 4, ¶6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka and Hirao to include the features of according to the following formula: I’=K2*Vb/(Vb-Vw); where K2 is a scalar coefficient, and 0<K2<30; Vb is a velocity of the vehicle body; Vw is a velocity of the vehicle wheel; Vb and Vw are obtained by performing integration processing, as taught by Kubota, in order to alleviate a sudden change in the damping force generated by the shock absorbers and improve the riding comfort in the vehicle (See at least Pg. 2, ¶8 of Kubota). Examiner notes that assigning a range of values to an arbitrary coefficient is considered routine and conventional in the art because control systems often need to be tuned via an arbitrary coefficient to be useful in their application.

Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable the combination of Tanaka et al., DE 4119494 C2, Hirao et al., DE 102014218760 A1, and Kubota et al., JP 5503511 B2, as applied to claims 11 and 17 above, further in view of Xiao et al., CN 105818634 A, hereinafter referred to as Tanaka, Hirao, Kubota, and Xiao respectively.
As to claim 12, Tanaka discloses Kp*(ΔI- ΔI’) +Ki*ΔI +I (subject to PID control, i.e. PID control necessarily includes calculation of proportional error Kp*(ΔI- ΔI’) – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculation of differential error Ki*ΔI – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current I, in order to open the selector valve – See at least Pg. 4, ¶4);
where Kp is a proportionality coefficient, Ki is a differential coefficient, ΔI is the current error of a latter moment in adjacent two moments, ΔI‘ is the current error of a previous moment in adjacent two moments (subject to PID control, i.e. PID control necessarily includes use of proportional gain i.e. proportional coefficient Kp – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes use of differential gain i.e. differential coefficient Ki – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculating control error, i.e. current error, at discrete points in time – See at least Pg. 4, ¶2). 
	Tanaka fails to explicitly disclose wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM = Kp*(ΔI- ΔI’)+Ki*ΔI+I+PWM’; 
PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, and 1<Kp<50, 0<Ki<0.5, and the duty ratio of an initial moment is 0. 
However, Xiao teaches wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM =  . . . PWM’ (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3)
PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, and 1<Kp<50, 0<Ki<0.5, and the duty ratio of an initial moment is 0 (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3; 1<Kp<50, 0<Ki<0.5 considered routing and conventional – see explanation below; duty ratio of an initial moment is 0 is not given patentable weight – see explanation below).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Kubota teaches a vehicle suspension device with variable damping control. The suspension device controls the damping force of electromagnetic shock absorbers by calculating a target current based on velocity values derived from acceleration signals of the vehicle wheels and vehicle body. Xiao teaches a damping control device related to the automobile field that uses PWM signals outputting to an H-bridge that controls an electromagnetic valve for controlling the damping force of a shock absorber. The device uses an algorithm to control the duty ratio of the PWM signal from the MCU and can adjust the duty ratio as necessary according acquired voltage readings from a current collecting resistor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Kubota to include the features of wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM=Kp*(ΔI- ΔI’)+Ki*ΔI+I+PWM’; PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an 
As to claim 18, Tanaka discloses Kp*(ΔI- ΔI’)+Ki*ΔI+I (subject to PID control, i.e. PID control necessarily includes calculation of proportional error Kp*(ΔI- ΔI’) – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculation of differential error Ki*ΔI – See at least Pg. 4, ¶2; controller emits a control signal, i.e. a reference current I, in order to open the selector valve – See at least Pg. 4, ¶4);
wherein Kp is a proportionality coefficient, Ki is a differential coefficient, ΔI is the current error of a latter moment in adjacent two moments, ΔI‘ is the current error of a previous moment in adjacent two moments (subject to PID control, i.e. PID control necessarily includes use of proportional gain i.e. proportional coefficient Kp– See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes use of differential gain i.e. differential coefficient Ki – See at least Pg. 4, ¶2; subject to PID control, i.e. PID control necessarily includes calculating control error, i.e. current error, at discrete points in time – See at least Pg. 4, ¶2).
Tanaka fails to explicitly disclose wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM = Kp*(ΔI- ΔI’) +Ki*ΔI + I + PWM’; 

However, Xiao teaches wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM =  . . . PWM’ (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3)
PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, and 1<Kp<50, 0<Ki<0.5, and the duty ratio of an initial moment is 0 (by the algorithm in the MCU, continuously adjusting full duty of H bridge drive chip outputs PWM i.e. adjusting the PWM output is interpreted as calculating a latter PWM output based on a previous PWM output i.e. PWM’ – See at least Pg. 5, ¶3; 1<Kp<50, 0<Ki<0.5 is considered routine and conventional – See explanation below; duty ratio of an initial moment is 0 is not given patentable weight – see explanation below).
Tanaka discloses a system for controlling the suspension of an automotive vehicle based on both acceleration signals detected in the wheels and a signal from an ultrasonic look-ahead sensor. The control system anticipates road surface hazards ahead of the vehicle, calculates the time necessary to reach such hazards, and adjusts the damping effect of the suspension using PID control so as to improve the ride feeling. Hirao teaches a suspension system that calculates the control force needed to stabilize a vehicle body based on acceleration signals from various sensors dispersed throughout the vehicle, including sensors for detecting longitudinal accelerations on the vehicle body. Kubota teaches a vehicle suspension device with variable damping control. The suspension device controls the damping force of electromagnetic shock absorbers by calculating a target current based on velocity values derived from acceleration signals of the vehicle wheels and vehicle body. Xiao teaches a damping control device 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tanaka, Hirao, and Kubota to include the features of wherein the MCU is configured to calculate the duty ratio according to the following formula: PWM=Kp*(ΔI- ΔI’)+Ki*ΔI+I+PWM’; PWM is the duty ratio of the latter moment in adjacent two moments, PWM’ is the duty ratio of the previous moment in adjacent two moments, as taught by Xiao, because a control system with such features can provide a more accurate means of controlling an electromagnetic valve of a shock absorber and adopt a simple structure that is low in cost, stable in operation, and reliable in performance (See at least Pg. 8, ¶9 of Xiao). Examiner notes that assigning a range of values to proportional and differential coefficients is considered routine and conventional in the art because tuning a PI controller, PID controller, or like requires a range of allowable values for each of the coefficients. Examiner notes that assigning an initial value of the duty ratio bears no significance on the functionality of the system because the initial value of the duty ratio merely reflects that the system operates from an arbitrary starting point that bears no significance. Thus the duty ratio of an initial moment is 0 is not given patentable weight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        
/LAIL A KLEINMAN/ 
Primary Examiner, Art Unit 3668